838 F.2d 1210Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.James L. MARTIN, Plaintiff-Appellant,v.Rowland SHANK, Executive Director of Philhaven Hospital,Philhaven Hospital, Douglas J. Spurlock,Polyclinic Medical Center of Harrisburg,Defendants-Appellees.
No. 87-2177.
United States Court of Appeals, Fourth Circuit.
Submitted:  Jan. 22, 1988.Decided:  Feb. 5, 1988.

James L. Martin, appellant pro se.
James Andrew Sullivan, Sullivan & Talbott, Larry Alan Ceppos, for appellees.
Before DONALD RUSSELL, WIDENER, and MURNAGHAN, Circuit Judges.
PER CURIAM:


1
James L. Martin seeks to appeal from the district court order to show cause why he should not be held in civil contempt for his failure to obey an order to attend a post-judgment deposition.


2
This Court has jurisdiction to review final decisions of the district court.  28 U.S.C. Sec. 1291.  The show cause order is interlocutory and not appealable.    See Rouse Constr.  Int'l v. Rouse Constr.  Corp., 680 F.2d 743, 745-46 (11th Cir.1982).  We therefore lack jurisdiction to hear this appeal.


3
We consider this appeal to be frivolous and therefore grant the motion filed by appellees Polyclinic Medical Center and Douglas Spurlock for double costs and damages pursuant to Fed.R.App.P. 38 and 28 U.S.C. Sec. 1912.  We request the appellees to file with the clerk's office proof of their costs and damages on appeal.  Martin will then have an opportunity to respond to the appellees' proof.


4
We dispense with oral argument because the dispositive issues recently have been decided authoritatively.  We deny leave to proceed in forma pauperis and dismiss the appeal.


5
DISMISSED.